DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Information Disclosure Statement
The information disclosure statement filed 6/10/2022 has been fully considered and is attached hereto.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/28/2022 is acknowledged.

Claim Objections
Claims 11-20 are objected to because of the following informalities:  
Claim 11, line 4 recites, “a chassis” which is incorrect.  It appears it should be changed to, “the chassis.
Claim 11, line 10 recites, “in order to be fixedly couple” which is incorrect.  It appears it could be changed to read, “in order to fixedly couple”.
Claims 12-20 are objected to since they depend from claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US 11,448,731 – hereinafter, “Gardner”) in view of Landon (US 8,537,540) in view of Mammen et al. (US 2019/0289755 – hereinafter, “Mammen”) and further in view of You (US 10,504,812).
With respect to claim 11, Gardner teaches (In Fig 1) a receiver module system of a LiDAR system, the receiver module system comprising: a chassis (100); an optical lens assembly (300) coupled to the chassis (See Fig 1); a thermal management block (130, see Col. 8, ll. 9-10 and 1-3 where here Gardner teaches that element 130 is part of the chassis and the chassis is made out of stainless steel which is a thermal material) coupled to the chassis, a detection module (320) optically aligned relative to the optical lens assembly (300), wherein a path of a laser beam emitted from a laser module is oriented with an optical path in the optical lens assembly to a detection sensor (328) of the detection module (Col. 8, ll. 42-50).  Gardner fails to specifically teach or suggest that the thermal management block is coupled to the chassis with a first screw, adhesive directly fixedly coupling the detection module to the thermal management block in order to fixedly couple the detection module relative to the chassis, and thermal gel forming a thermal bridge between the detection module and the thermal management block.  Landon, however, teaches (In Fig 2) a thermal management block (34) which is coupled to a chassis (12) via a screw (36).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Landon with that of Gardner, such that the thermal management block of Gardner is coupled to the chassis with a screw, as taught by Landon, since doing so would allow for the removal of the thermal management block of Gardner.
With respect to the limitations requiring that adhesive directly fixedly coupling the detection module to the thermal management block in order to be fixedly couple the detection module relative to the chassis, Gardner does teach fixedly coupling the detection module (320) to the thermal management block (130) via screws (136) in order to fixedly couple the detection module relative to the chassis but fails to also teach that an adhesive is used.  Mammen, however, teaches using both screws and adhesive to fasten a heatsink to a PCB (¶ 0015).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mammen with that of Gardner, such that adhesive directly fixedly couples the detection module to the thermal management block in order to fixedly couple the detection module relative to the chassis, as taught by Mammen, since doing so would provide an extra durable connection between the thermal management block and the detection module which can be particularly useful if one of the existing screws (136) were to become loose.
With respect to the limitations requiring thermal gel forming a thermal bridge between the detection module and the thermal management block, You teaches a thermal gel (130, Col. 4, l. 33) which is positioned between a thermal management block (120) and a component (110, see cover figure).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of You with that of Gardner, such that a thermal gel forms a thermal bridge between the detection module and the thermal management block, as taught by You, since doing so would allow for better heat transfer between the thermal management block and the detection module since the thermal gel would provide a better thermal interface between the two (filling in micro divots, etc).  The gel would also provide some cushion between the block and the module thus reducing the chance that the module is somehow mechanically adversely affected during shipping or other movement.  
With respect to claim 12, Gardner as modified by Landon, Mammon, and You teaches the limitations of claim 11 as per above and Landon further teaches that the thermal management block (34) comprises a body defining a first elongated slot (Opening which accepts screw 46) and a second elongated slot (Another opening which accepts another screw 46), wherein the first screw extends through the first elongated slot into the chassis, wherein the thermal management block is further coupled to the chassis with a second screw extending through the second elongated slot into the chassis (See Fig 2 where Landon teaches multiple screws extending through multiple slots to fasten the block to the chassis).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Landon with that of Gardner, such that the thermal management block includes two elongated slots which each accept a screw, to fasten the block to the chassis, as taught by Landon, since doing so would assure that there are multiple fasteners to attach the block to the chassis thus providing a more secure connection between the two.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Landon in view of Mammen in view of You and further in view of Murugesan et al. (US 10,736,247 – hereinafter, “Murugesan”).   
With respect to claim 13, Gardner as modified by Landon, Mammen, and You teach the limitations of claim 12 as per above and Gardner further teaches that the detection module (320) comprises: a detection circuit board assembly, comprising a board (Board which 328 is mounted on) and the detection sensor (328), but fails to specifically teach or suggest that the detection module comprises: a thermal management bracket, comprising a metal body, wherein the detection circuit board assembly is fixedly coupled to the thermal management bracket with screws.  Murugesan, however, teaches (In Figs 2-3) a circuit board assembly, comprising a board (52) and a bracket (43), comprising a metal body (Col. 6, ll. 53-54), wherein the circuit board assembly is fixedly coupled to the thermal management bracket with screws (54).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murugesan with that of Gardner, such that the detection circuit board assembly is attached to a thermal management bracket via screws, as taught by Murugesan, since doing so would provide an additional means of cooling the circuit board assembly of Gardner.  
With respect to claim 14, Gardner as modified by Landon, Mammen, You and Murugesan further teaches that the adhesive couples the thermal management block to the thermal management bracket (Gardner as modified by Mammen teaches adhering the thermal management block to the detection module, and Murugesan teaches fixing the detection module to the bracket, and thus modified Gardner also teaches that the adhesive couples the block to the bracket by way of the adhesive coupling the detection module to the block).

Allowable Subject Matter
Claims 15-20, pending correction of the aforementioned objections to claim 1, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the cited art, either alone or in combination, teaches or suggests the limitations of claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0026198 to Pan et al. teaches methods and apparatuses for aligning a laser module in a lidar system;
CN 109613515 to Shen et al. teaches a laser radar system comprising at least one transceiver module and, in Figs 18-19, appears to show a bracket for accommodating a detection module (132); and 
US 11,500,068 to Lee which teaches a lidar apparatus for vehicle which includes associated cooling elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835